UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 21, 2013 TAMM OIL AND GAS CORP. (Exact name of registrant as specified in its charter) Nevada 333-137174 98-0377767 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Hochwachtstrasse 4 SteinhausenSwitzerland (Address of principal executive offices) (Zip Code) (403) 680-9441 (Registrant’s telephone number, including area code) N/A (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The Company announced that Mr. Stephen Andrew Fogle has resigned from the Board of Directors of the Corporation effective January 16, 2012. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits - none SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAMM OIL AND GAS CORP. Dated: January 21, 2013 By: /s/ William Tighe William S Tighe - Chairman
